In an action to recover damages for personal injuries sustained by a wife, and for loss of services on the part of her husband, as the result of alleged negligence of the defendant, the jury found a verdict in favor of the plaintiff wife and against the defendant in the sum of $7,500, and a verdict in favor of the defendant and against the husband. Order granting motion of the defendant to set aside the verdict for the wife and for a new trial as to her, reversed on the law and the facts, with costs, the motion denied, the verdict reinstated, *572and judgment directed to be entered in accord therewith, with costs. Order denying the husband’s motion to set aside the verdict as to him and for a new trial reversed on the law and the facts, without costs, and the motion granted, without costs. If the wife’s injuries are as serious as described by her experts, the verdict was not excessive. That question was for the jury. The court failed to charge the jury as to the measure of damages in the husband’s cause of action. Although no out-of-pocket expenses were proven by him, these were not the only measure of the husband’s damages. Johnston, Sneed and Wenzel, JJ., concur; Adel, J., concurs for reversal of the order denying plaintiff husband’s motion to set aside the verdict as to him, and granting a new trial, but dissents as to the reversal of the order setting aside the verdict for plaintiff wife and granting a new trial as to her, and reinstating the verdict, and votes to affirm the order. Nolan, P. J., not voting.